Citation Nr: 1625632	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to June 1971, with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for sleep apnea as a result of his active service, and to include secondary to his service-connected prostate cancer. A remand is necessary to obtain a supplemental VA opinion. 

The case was previously before the Board and remanded in January 2015, to obtain additional development and provide the Veteran with a VA examination. See January 2015 Board remand. VA treatment records from San Diego VA Medical Center from January 2011 forward have been associated with the claims file, as have treatment records from the Manila outpatient clinic from 2012 forward. In addition, the Veteran was provided a VA examination in August 2015, and an addendum opinion in April 2016. However, as discussed below an additional opinion is warranted. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was most recently provided with a VA examination in August 2015, and an addendum opinion in April 2016. Previously the Veteran was provided with a VA opinion, without an examination in July 2012. The examiner in August 2015 found that regarding direct service connection an opinion could not be provided as to whether the Veteran's sleeping problems were due to his posttraumatic stress disorder (PTSD) or another condition. The examiner noted an opinion could not be given without resorting to speculation due to the unavailability of the Veteran's  service treatment records (STRs). The examiner noted the Veteran's STRs were not available through VBMS or Virtual VA. However, the Veteran's STRs are part of the paper claims file and on remand the examiner should be given a chance to review these records. Next, regarding secondary service connection the examiner found that it was less likely than not that the Veteran's sleep apnea was aggravated by his service-connected prostate cancer. However, the examiner failed to address whether the Veteran's sleep apnea is due to or caused by his service-connected prostate cancer. As a result a supplemental opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After performing the directives above, refer the case to the VA examiner who provided the August 2015 opinion for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's electronic and paper claims folder including his service treatment records, any additional treatment records and evidence acquired, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed sleep apnea was incurred during or is otherwise related to his active service? 

If the examiner finds that it is less likely than not that the current sleep apnea was incurred during or is otherwise related to the Veteran's active service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond its natural progression) by his service-connected prostate cancer. The examiner must address both causation and aggravation.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep apnea by the service-connected disability. 

Review of the entire claims file is required; and attention is invited to the Veteran's lay statements regarding symptoms such as snoring and gasping for breath at night.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.
3. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




